Title: James Madison to John R. W. Dunbar, 10 March 1835
From: Madison, James
To: Dunbar, John R. W.


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                  Mar. 10. 1835
                            
                        
                         
                        Your letter of Decr. 29, with its enclosures came safe to hand. The paper containing the Galvanic
                            Experiments, is very curious & attractive. The effect of the fluid, in mimicking  vital action though of little avail in a search
                            for the secret principle of vitality,  a ray of light to the physiologist.
                        I hope the General Assembly will not be long insensible to the object of the Memorial; enforced as it is by
                            the considerations so persuasively set forth in the Documents
                        Of the Essay on the Nervous System, I can say only, that to its literary merit, it adds a scientific value,
                            to readers as little adepts in the subject as myself.
                        I am aware of the tardiness in offering my thanks for your polite communications, and must refer for an
                            apology, to my condition as explained in the call with which you favored me. With my thanks be pleased Sir to accept
                            assurances of my esteem and my cordial salutations
                        
                            
                                
                            
                        
                    